          Case 1:18-cv-02649-CKK Document 22 Filed 10/21/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


                                              )
JAMES R. MORIARTY, et al.,                    )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )       Civil Action No. 1:18-cv-02649-CKK
                                              )
THE HASHEMITE KINGDOM OF                      )
JORDAN, et al.,                               )
                                              )
               Defendants.                    )
                                              )

           STATUS REPORT BY THE HASHEMITE KINGDOM OF JORDAN

       Upon receiving the Court’s order of October 15, 2019, counsel for the Hashemite

Kingdom of Jordan observed that the Court ordered “the parties” to file a status report (ECF No.

20), whereas in a prior order the Court ordered solely “Plaintiffs” to file a status report (ECF No.

19).   Accordingly, counsel for the Kingdom contacted counsel for Plaintiffs, inquiring whether

they intended to respond to the Court’s order this time and, if so, whether they wished to

coordinate. (This was the first communication between counsel since this Court’s dismissal of

the Kingdom (ECF No. 19).)

       Counsel for Plaintiffs expressed the view that the Kingdom was no longer a party, having

been dismissed with prejudice and no notice of appeal having been filed. Counsel for Plaintiffs

nevertheless invited counsel for the Kingdom to add anything to Plaintiffs’ status report. The

Kingdom requested that counsel for Plaintiffs represent to the Court that, notwithstanding being

dismissed with prejudice, the Kingdom reserves the right to make its own submission.

       The Kingdom infers, based on the comments by Plaintiffs’ counsel before and in

Plaintiffs’ status report (ECF No. 21), that Plaintiffs believe they have purposefully let their time
         Case 1:18-cv-02649-CKK Document 22 Filed 10/21/19 Page 2 of 2



for appeal to pass. In fact, the time for appeal does not seem to have begun to run, as the Court’s

dismissal of the Kingdom was not a dismissal of all claims against all parties. See Fed. R. Civ.

P. 54(b). The Kingdom wishes the dismissal of the claims against it to be reduced to a final

judgment, without awaiting further proceedings.

       Accordingly, the Kingdom intends to move the Court to direct entry of final judgment as

to the dismissal of all claims against the Kingdom under Rule 54(b).           Such an entry “is

particularly appropriate when,” as here, “defendants are dismissed on the basis of immunity,”

Fantasia v. Office of the Receiver of the Comm’n on Mental Health Servs., No. 01-1079-LFO,

2002 U.S. Dist. LEXIS 27609, at *6 (D.D.C. Mar. 11, 2002) (citation omitted) (directing entry of

final judgment as to parties dismissed on the basis of immunity), and the claims are “separable

from the others remaining to be adjudicated,” Richardson v. Yellen, No. 14-1673 (RMC), 2016

U.S. Dist. LEXIS 194786, at *6-7 (D.D.C. May 26, 2016) (holding that dismissal on the basis of

“immunity” was “separable” from remaining claim because “there [was] no chance that the D.C.

Circuit would have to decide the same issue twice”).

Dated: October 21, 2019                      Respectfully submitted,



                                             /s/ Christopher M. Curran
                                             Christopher M. Curran (D.C. Bar No. 408561)
                                             Nicole Erb (D.C. Bar No. 466620)
                                             Claire A. DeLelle (D.C. Bar No. 974945)
                                             701 Thirteenth Street, N.W.
                                             Washington, D.C. 20005-3807
                                             (202) 626-3600
                                             ccurran@whitecase.com
                                             nerb@whitecase.com
                                             claire.delelle@whitecase.com

                                             Attorneys for the Hashemite Kingdom of Jordan




                                                  2
